DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/17/22.  As directed by the amendment, claims 3, 4 and 7 have been amended; claim 1 and 2 have been cancelled.  Claims 3- 9 are pending in this application.

Specification
The amendment filed 3/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported, or clearly defined by the original disclosure is as follows: 4 
 “…modifyinq the curvature of the upper surface…;… maintaininq unchanqed the variable thickness between the upper and lower surfaces;… a modified upper surface

Additionally, the substitute Specification filed 3/17/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Applicant has not provided a marked up version of the changes made to the Specification.  Any changes made to the Specification should include the appropriate underlines and/ or cross-out annotations.  A “clean” copy can be provided as well but not in place of the marked-up submission. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 3, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…modifyinq the curvature of the upper surface…;… maintaininq unchanqed the variable thickness between the upper and lower surfaces;… a modified upper surface manufacturinq, in a soft material by millinq or additive manufacturinq techniques …” without support in the specification as originally filed. Its noted that the Specification is silent to the limitations.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, the claim as written is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 3, the claim as written is indefinite because its unclear what the applicant intends to claim as the invention.  The applicants claim language is fraught with grammatical errors that are impacting the comprehension of the inventors intended claimed method.  Method claims require steps.  The applicants claims as written offer multiple structural elements but it is unclear if they are steps, newly added structural elements or are merely mis-written claim language.  The applicants claim language attempts to provide steps but they seem to be incomplete, or poorly constructed claim limitations leaving the examiner to guess which elements are structure, which are part of a process, and which are the outcome of the process.  The examiner understands these issues may be due to translation.  Unfortunately, the Specification does not assist in clarifying these issues making a direct relationship between the added amendments and their definitions.  

As best can be understood the examiner interprets Claim 3 to mean:

3. (Currently amended) A method for manufacturing an orthopedic insole, the method comprising: 
a) modelling an insole 3D model with a specific geometry, 
b) superimposing a soft layer 3D model on to a rigid layer 3D model, 
c) maintaining a variable thickness between an upper surface of the soft layer 3D model and a lower surface of the soft layer 3D model, 
d) the upper surface of the soft 3D layer having a curvature, 
e) the lower surface of the soft layer 3D model having a curvature, 
f) flattening the soft layer 3D model by a software treatment,  
g) modifyinq the curvature of the upper surface of the soft 3D layer model and of the lower surface of the soft layer 3D model while maintaininq the variable thickness between the upper surface of the soft 3D layer and lower surface of the soft layer 3D model, 
h) flatteninq the lower surface of the soft layer 3D model, 
g) obtaining a flat lower surface of the soft layer 3D model,  
h) modifying a soft material of the upper surface
i) joining the lower surface of the flattened soft layer to a non-flat upper surface of a rigid layer, the rigid layer corresponding to the rigid layer 3D model, 
j) bendinq and curvinq of the lower surface of the flattened soft layer and the upper surface of the flattened soft layer to adapt to the non-flat upper surface of the riqid layer, 
j) obtaining an insole with a geometry identical to the geometry of the insole 3D model.  

All structural elements of the invention must be clearly identified and positively recited in the claim language. As pointed out above, applicant has introduced multiple new structural elements as a result applicant has introduced indefiniteness and clarity issues with this present amendment.  As best can be understood, an action on the merits follows.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3- 9, as best can be understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over by Huang US CN105711091 A English Translation as provided by EPO Patent Translate (Herein after Huang) in view of Li WO 2016058091A1 (herein after Li).

Regarding claim 3, Huang as best can be understood, discloses a method for manufacturing an orthopedic insole (paragraph 0004), the method comprising: a) modelling an insole 3D model with a specific geometry (as seen in annotated Figures 1, 2 and 3 paragraph 0004, 0018, 0019, 0028 and 0040 – 3D printing being the provided in the applicants Specification as the preferred method of modeling the insole),  b) superimposing a soft layer 3D model (paragraph 0018) on to a rigid layer 3D model, (paragraph 0018, as seen in annotated Figures 1, 2 and 3), k) joining the lower surface of the flattened soft layer to a non-flat upper surface of a rigid layer (as seen in annotated Figures 1, 2 and 3), the rigid layer corresponding to the rigid layer 3D model (as seen in annotated Figures 1, 2 and 3), l) bendinq and curvinq of the lower surface of the flattened soft layer and the upper surface of the flattened soft layer to adapt to the non-flat upper surface of the riqid layer (paragraph 0040, as seen in annotated Figures 1, 2 and 3), m) obtaining an insole with a geometry identical to the geometry of the insole 3D model (as seen in annotated Figures 1, 2 and 3, paragraph 0004, 0018, 0019, 0028 and 0040– the software treatment being 3D modelling).  

[AltContent: textbox (An insole 3D model with a specific geometry.)]

[AltContent: arrow]
[AltContent: textbox (The upper surface of the soft 3D layer model having a curvature.)][AltContent: textbox (Superimposing a soft layer 3D model on to a rigid layer 3D model.)]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bendinq and curvinq of the lower surface of the flattened soft layer and the upper surface of the flattened soft layer to adapt to the non-flat upper surface of the riqid layer.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Obtaining an insole with a geometry identical to the geometry of the insole 3D model.)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (An orthopedic insole.)][AltContent: textbox (Joining the lower surface of the flattened soft layer to a non-flat upper surface of a rigid layer, the rigid layer corresponding to the rigid layer 3D model.)]
    PNG
    media_image1.png
    308
    359
    media_image1.png
    Greyscale

[AltContent: textbox (A rigid layer)]






However Huang is silent to c) maintaining a variable thickness between an upper surface of the soft layer 3D model and a lower surface of the soft layer 3D model, d) the upper surface of the soft 3D layer model having a curvature, e) the lower surface of the soft layer 3D model having a curvature, f) flattening the soft layer 3D model by a software treatment, g) modifyinq the curvature of the upper surface of the soft 3D layer model and of the lower surface of the soft layer 3D model while maintaininq the variable thickness between the upper surface of the soft 3D layer and lower surface of the soft layer 3D model, i) flatteninq the lower surface of the soft layer 3D model,  h) modifying a soft material of the upper surface

Li discloses c) maintaining a variable thickness between an upper surface of the soft layer 3D model and a lower surface of the soft layer 3D model (as seen in annotated Figures 9G and 9H and 10A and 10B), d) the upper surface of the soft 3D layer model having a curvature (as seen in annotated Figures 9G and 9H and 10A and 10B), e) the lower surface of the soft layer 3D model having a curvature (as seen in annotated Figures 9G and 9H and 10A and 10B), f) flattening the soft layer 3D model by a software treatment (paragraph 0076-0079 and 0082, 0083, 0156, 0171, as seen in annotated Figures 9G and 9H and 10A and 10B), g) modifyinq the curvature of the upper surface of the soft 3D layer model and of the lower surface of the soft layer 3D model while maintaininq the variable thickness between the upper surface of the soft 3D layer and lower surface of the soft layer 3D model (as seen in annotated Figures 9G and 9H and 10A and 10B), i) flatteninq the lower surface of the soft layer 3D model (paragraph 0034, as seen in annotated Figures 9G and 9H and 10A and 10B),  h) modifying a soft material of the upper surface
corresponding to the flattened soft layer 3D model (as seen in annotated Figures 9G and 9H and 10A and 10B), the flattened soft layer comprising: an upper surface and lower surface (as seen in annotated Figures 9G and 9H and 10A and 10B),  j) obtaining a flat lower surface of the soft layer 3D model (paragraph 0034, as seen in annotated Figures 9G and 9H and 10A and 10B).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The upper surface of the soft 3D layer model having a curvature.)][AltContent: textbox (The lower surface of the soft layer 3D model having a curvature.)][AltContent: textbox (A flat lower surface of the soft layer 3D model.)]
    PNG
    media_image2.png
    759
    517
    media_image2.png
    Greyscale
















[AltContent: textbox (Modifyinq the curvature of the upper surface of the soft 3D layer model and of the lower surface of the soft layer 3D model while maintaininq the variable thickness between the upper surface of the soft 3D layer and lower surface of the soft layer 3D model.)]


[AltContent: textbox (Flattening the soft layer 3D model by a software treatment (3D Printing).  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Maintaining a variable thickness between an upper surface of the soft layer 3D model and a lower surface of the soft layer 3D model.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Modifying a soft material of the upper surface of the soft layer 3D model by a millinq or additive manufacturinq technique to make a flattened soft layer, corresponding to the flattened soft layer 3D model, the flattened soft layer comprising: an upper surface and lower surface.  )]
    PNG
    media_image3.png
    809
    457
    media_image3.png
    Greyscale


Huang is analogous art to the claimed invention as it relates to methods of making a 3D insole; and, Li is analogous art to the claimed invention in that it provides a method of making an insole by way of 3D printing.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the method of making the 3D insole of Huang, with the 3D printing method as taught by Li, in order to form a layered insole that can be modified as needed to each wearer through a process of using selected data specific to an end user and software to make a customized insole. The substitution of the manufacturing method would be a simple substitution for improvements of one known process for another to obtain predictable results, an ability to create an insole in an expedited manner that can be tailored and adapted to the wearers need.

Regarding claim 4, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the flattening is performed maintaining unchanged the relative distance between points of the lower surface of the soft layer 3D model (paragraph 0012, 0072, 00776-0080 and 0082, 0083 of Li).  
Regarding claim 5, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment (0083, 0105 and 0107 of LI) uses mathematical models based on finite element and graph theories (paragraph 0110 of LI).
Regarding claim 6, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment uses iterative methods based on the resolution of non-linear systems with multiple unknowns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that uses iterative methods based on the resolution of non-linear systems with multiple unknowns.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.

Regarding claim 7, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment includes defining the position of each of the points of the lower surface of the soft layer 3D model as an unknown, and defining the restrictions associated with the known distances between the points as equations to be solved.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the position of each of the points of the lower surface of the soft layer 3D model as an unknown, and defines the restrictions associated with the known distances between the points as equations to be solved.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.

Regarding claim 8, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the equations to be solved are solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the equations to be solved being solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.


Regarding claim 9, the modified a method for manufacturing an orthopedic insole of the combined 
references discloses an orthopedic insole (paragraph 0003 and 0005 of Li).

Arguments

Applicant’s arguments have been fully considered but are not convincing. As pointed out above the applicant’s amendments are not supported by the Specification or the disclosure as originally filed.  Applicant has included structural limitations and configurations that, as pointed out above, require the applicant to cancel the new matter in the reply to this Office Action and better clarify the claim language without introducing new matter. A search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments, firstly, Applicant refers to steps “A, B and C” in the arguments however, the claims as presented in the claim set of 3/17/22 are void of any alphabetical indicators at all.  And while the Applicant has written a detailed explanation of the invention in the arguments referring to the “indicated steps”, the claims do not provide any of these indicators and as such the claims as written do not clearly present method steps at all.  Secondly, as pointed out above, the claims are fraught with grammatical issues, indefiniteness issues and clarity issues. As best as could be understood an interpretation of independent claim 3, which provides indicators (a-m) has been provided in order to attempt to provide a response to the claims submitted on 3/17/22. It is suggested the Applicant review the Specification and claims and clearly identify each step as intended by the inventor. 

In response to the applicant’s arguments that combination of references does not teach the method of making an insole, the examiner respectfully disagrees. While the applicant has presented a detailed explanation of the inventive concept in his arguments, the arguments do not pertain to the claims as written.  The language used to define the invention in the claims as explained above is fraught with issues and as such provide no scope or direction or clarity as to what the claimed deveice is. Further, the applicant has not positively claimed or provided any defining language/ structural limitations in the claims that would prevent the device of the combined references from being capable of performing as claimed.  The device of the combined references is capable of meeting the limitations as written in the claims.  The applicant is reminded the prior art is applied with the broadest reasonable interpretation and it is the claims that define the claimed invention, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  If the structure of the prior art is capable of performing the intended use and/or function, then it meets the claim limitation. If a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious/inherent by the prior art device. When the prior art process is the same as a process described in the specification for carrying out the claimed method ie “a software treatment” and a software treatment being 3D printing, or for example the method defined by the applicant as the preferred method of molding/shaping portions together, the disclosed method of Stanford University, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02” Applicants Claim 3, speaks to flattening, modifying, bending and curving, yet the only means to do this are only broadly presented as a “milling or additive manufacturing technique” or by a “software treatment”, no further specificity is provided. Any specificity at all to the scope of the method refers to software that has already been developed by Stanford University and is presented as the method of choice by the applicant to create the insole and has provided the method in the Specification.  This method uses mathematical models based on finite elements and graph theories, pertaining to how a structure is modelled and shaped, this method is the Stanford University’s LSQR method (http:/Aveb stanford.edu/group/SOL/software/iqsr/).  In short lacking of any further clarity, or detail in the claims, it appears the applicant is claiming a method of shaping an insole that indeed, based on the Applicants own Specification, is already known.  Therefore,as outlined above, the prior art meets all the structural elements of the claims which are taught by the combination the references.  

In response to the applicant’s arguments that the combination of references does not teach modifying the curvature of the upper surface and of the lower surface of the soft layer 3D model while maintaining unchanged the variable thickness between the upper and lower surfaces, by flattening the lower surface obtaining a flattened lower surface completely flat and a modified upper surface, the examiner respectfully disagrees. As shown above Li, annotated Figures 9G and 9H and 10A and 10B disclose the limitation.

In response to the applicant’s arguments that combination of references does not teach manufacturing, in a soft material by milling or additive manufacturing techniques, the examiner respectfully disagrees. As shown above, Li, paragraphs 0003 and 0004 disclose the limitation.

In response to the applicants arguments that combination of references does not teach United States Patent Application No. 16/499,769Filing Date: 09/30/2019 - Inventor: Ledesma Latorre, SantiagoPage 5 of 7a flattened soft layer, correspondent to the flattened soft layer 3D model, the examiner respectfully disagrees.  As shown above Li, annotated Figures 9G and 9H and 10A and 10B  disclose the limitation.

In response to the applicants arguments that combination of references does not teach superimposing, and joining together, the flattened lower surface of the manufactured flattened soft layer on a non-flat upper surface of a rigid layer correspondent to the rigid layer 3D model, causing the bending and curving of the flattened lower surface and of the modified upper surface of the flattened soft layer to adapt to the non-flat upper surface of the rigid layer obtaining an insole with a geometry identical to the geometry of the insole 3D model, the examiner respectfully disagrees.  As shown above, Huang, paragraph 0040, and as seen in annotated Figures 1, 2 and 3, disclose the limitation.

In response to the applicant’s arguments that the combination of references does not teach the addition of the support structure does not produce the modification of the curvature of the upper surface and said addition of the support structure increases the thickness between the upper and lower layers, the examiner respectfully disagrees. As shown above Li, annotated Figures 9G and 9H and 10A and 10B  disclose the curvature of the upper surface.

In response to the applicant’s arguments that the combination of references does not teach the rigid layer and the soft layer are superimposed by applying the flattened lower surface of the soft layer on the non-flat upper surface of the rigid layer, the examiner respectfully disagrees. As shown above, Huang, and as seen in annotated Figures 1, 2 and 3, Huang discloses the rigid layer having a non-flat surface and the layers being combined to create the insole.

In response to the applicant’s arguments that the flattened lower surface described by LI is not superimposed on the non-flat upper surface of the rigid layer to obtain the final insole. As shown above, Huang, and as seen in annotated Figures 1, 2 and 3, discloses the rigid layer having a non-flat surface and the layers being combined to create the insole and the flattened lower surface of the soft layer being superimposed on the non-flat upper surface of the rigid layer to obtain the final insole.Page 6 of 7

In response to the applicant’s arguments that Li is focused on including a lateral support structure to enable fabrication via 3D printing and if Li’s lower surface of the soft layer were flat, the soft layer described by Li could be printed supporting said lower surface on a flat substrate, without requiring the support structure, the examiner respectfully disagrees and directs the applicant to paragraphs 0005, 0006 and 0009 of Li.  The supports are to make the process of building the 3D insole surfaces effectively and efficiently, as stated in paragraph 0006 there are drawbacks to using a flat substrate. Using supports improves quality, surface finish and dimensional accuracy of the final product.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732